DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Heintel et al. [US 20170108788 A1, hereafter Heintel].
As per Claims 1 and 18, Heintel teaches a device (See fig. 4), comprising: 
a multiplicity of connection locations; and 
a multiplicity of sealing rings 3b integrally connected to one another via the connection locations, 
wherein the device is configured to seal a first component part of a lithography apparatus with a multiplicity of second component parts of the lithography apparatus (Para 19 and 70, wherein it is possible to realize the sealing of the carrier elements in the mount arrangement by means of a plurality of successive sealing zones and to provide an intermediate extraction by suction or barrier gas admission between two sealing zones, such that no gas can enter the region of the mirror element from the lower mount region).
As per Claim 2, Heintel teaches the device of claim 1, wherein each connection location comprises a yielding volume configured to press a respective sealing ring between the first component part and one of the second component parts (Para 70).
As per Claim 3, Heintel teaches the device of claim 2, wherein for each connection location: the connection location comprises two yielding volumes; the connection location comprises a connection web between the two yielding volumes; and the connection web connects adjacent sealing rings to one another (Para 19).
As per Claim 4, Heintel teaches the device of claim 2, wherein the yielding volume comprises a groove at least partially penetrating into a wall thickness of the device (Para 70).
As per Claim 5, Heintel teaches the device of claim 2, wherein the yielding volume comprises a multiplicity of holes at least partially extending into a wall thickness of the device (Para 40).
As per Claim 6, Heintel teaches the device of claim 2, wherein for each connection location and respective sealing ring: the sealing ring comprises an inner contour within which the one of the second component parts is able to be received at least in sections; and the yielding volume is defined by the inner contour widening at the connection location (See fig. 4, Para 70).
As per Claim 7, Heintel teaches the device of claim 6, wherein for each connection location and respective sealing ring: the inner contour comprises a connection radius at the connection location; the inner contour comprises an intermediate radius between the connection location and an adjacent connection location; and the intermediate radius and the connection radius differ from one another in terms of their absolute value so that the inner contour widens at the connection location and the inner contour narrows between the connection location and the adjacent connection location (Para 19).
As per Claim 8, Heintel teaches the device of claim 7, wherein the intermediate radius is greater than the connection radius (See fig. 4).
As per Claim 9, Heintel teaches the device of claim 8, wherein the inner contour comprises a first intermediate radius and a second intermediate radius that has the same magnitude as the first intermediate radius (See fig. 2 and 4).
As per Claim 10, Heintel teaches the device of claim 8, wherein the inner contour comprises a first intermediate radius and a second intermediate radius that is larger than the first intermediate radius (See fig. 2).
As per Claim 11, Heintel teaches the device of claim 8, wherein: the inner contour comprises a first intermediate radius and a second intermediate radius; and two adjacent connection locations between which the first intermediate radius is provided and two adjacent connection locations between which the second intermediate radius is provided are spaced apart at the same distance or at different distances from one another (Para 19).
As per Claim 12, Heintel teaches the device of claim 8, wherein a center point of the intermediate radius is offset relative to a center point of the connection radius (See fig. 2).
As per Claim 13, Heintel teaches the device of claim 12, wherein: the inner contour comprises a first intermediate radius and a second intermediate radius; a center point of the first intermediate radius is offset relative to a center point of the connection radius in a first direction of the sealing ring and in a second direction of the sealing ring; a center point of the second intermediate radius is offset relative to the center point of the connection radius in the first direction of the sealing ring and in the second direction of the sealing ring; and the first direction of the sealing ring is perpendicular to the second direction of the sealing ring (See fig. 4, wherein the perpendicular lines going through the center of O-ring 3b).
As per Claim 14, Heintel teaches the device of claim 13, wherein: center points of two first intermediate radii are spaced apart from one another by a first distance in the second direction of the sealing ring; center points of two second intermediate radii are spaced apart from one another by a second distance in the first direction of the sealing ring; and the first and second distances are equal in magnitude or have different magnitudes (See fig. 4).
As per Claim 15, Heintel teaches the device of claim 14, wherein the first intermediate radii and the second intermediate radii alternate along the inner contour (See fig. 4).
As per Claim 16, Heintel teaches the device of claim 7, wherein the inner contour comprises a transition radius, and the intermediate radius transitions to the connection radius via the transition radius (See fig. 4).
As per Claim 17, Heintel teaches an apparatus, comprising: a device according to claim 1, wherein the apparatus is a lithography apparatus (Para 2).
As per Claim 19, Heintel teaches the component of claim 18, wherein, for each sealing ring, the sealing ring is pressed between the first component part and one of the second component parts so that material of the sealing ring at least partially fills a yielding volume of the device (Para 19 and 70).
As per Claim 20, Heintel teaches an apparatus, comprising: a component according to claim 17, wherein the apparatus is a lithography apparatus (Para 2).

Response to Arguments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882